Citation Nr: 1134866	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-40 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a low back condition, as secondary to a service-connected right fifth toe condition.

2. Entitlement to an effective date prior to March 18, 1997 for the grant of service connection for a right fifth toe condition. 

3. Entitlement to service connection for a neck condition, as secondary to a service-connected right fifth toe condition.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying entitlement to the benefits sought. The jurisdiction over this case was later transferred to the RO located in New York, New York.

Through February 2005 correspondence, the Veteran in furtherance of his earlier effective date claim contended that there was Clear and Unmistakable Error (CUE) in the October 1978 Board decision that originally denied service connection for a right fifth toe condition (prior to the October 2003 RO rating decision that eventually granted service connection for this condition, effective March 18, 1997). The averred error in the Board's prior decision was that the Veteran manifested a right fifth toe condition in 1977, and he still had this condition today. There are applicable standards under the law that directly govern the filing of a motion for CUE in a Board decision. Pursuant to 38 C.F.R. § 20.1404(b), this motion must    set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, will be deemed insufficient. Here, the Veteran's February 2005 statement does not rise to the level of specificity needed for a valid CUE motion. Provided however that he wishes to refile his motion, with consideration for the specific error alleged, the underlying basis, and why the result would have been manifestly different otherwise, he is free to do so insofar as he intends to pursue a CUE claim as a theory of recovery.

During pendency of this appeal, through a December 2008 rating decision, the RO granted a claim then pending on appeal for service connection for tinnitus.

Presently, the issue of service connection for a neck condition is addressed in         the REMAND portion of the decision below and is REMANDED to the RO via       the Appeals Management Center (AMC), in Washington, DC. VA will notify          the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, a low back condition is proximately due to or the result of his service-connected right fifth toe condition.

2. The Veteran filed a petition to reopen his previously denied claim for service connection for a right fifth toe condition that was received on March 18, 1997. There is no indication of any previous written or oral communication on his part that would be interpreted as a prior unadjudicated petition to reopen. 


CONCLUSIONS OF LAW

1. The criteria are met to establish service connection for a low back condition,        as secondary to a service-connected right fifth toe condition. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2. The criteria are not met for an effective date prior to March 18, 1997 for the grant of service connection for a right fifth toe condition. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the claimed disability of a low back disorder, as indicated below,         the Board is granting this benefit sought on appeal. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

In regard to the claim on appeal for an earlier effective date for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a right fifth toe injury has been substantiated, and no further notice addressing the downstream effective date requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining VA and private outpatient treatment records, and arranging for          the Veteran to undergo VA medical examination. See McClendon v. Nicholson,         20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).               In support of his claim, the Veteran has provided additional private medical records, and several personal statements. He has not requested a hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist              the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

I. Service Connection 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of         the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Through an October 2003 rating decision, the Veteran was adjudicated service-connected for the underlying condition of an overlapping fifth digit with metatarsophalangeal joint contractures, right foot, and fracture of middle phalanx, fifth toe. In the rating decision, the stated rationale was that the right fifth toe condition, while pre-existing military service, had undergone measurable aggravation therein due to military duties, and due to an unsuccessful operation that appeared to have made the condition worse.

It is now claimed that a lumbosacral spine disorder originated secondarily to a right fifth toe condition, as impairment from the right foot problem allegedly brought upon a gait disturbance, which over time impacted the lumbosacral spine. 

At the time of the grant of service connection for a right fifth toe condition, there was little mention in the record of back problems. It is noted that on a June 2003 VA Compensation and Pension examination of the feet, however, the Veteran reported that his right fifth toe condition affected his balance. In the VA examiner's view, the Veteran was definitely limited in ambulation, based upon the location of the toe and the appearance of it. 

Thereafter, in connection with the instant claim, the Veteran underwent an August 2004 VA examination of the feet. A full physical examination was completed.    The diagnosis given was of chronic pain syndrome. The VA examiner observed that the Veteran most likely had a congenital deformity as to the overlying fifth toe and cavus foot deformity. He also had the subjective complaint of chronic pain syndrome, with complaints of chronic pain upon range of motion and ambulation, also reporting lack of endurance, considerable fatigue, and weakness due to his foot and back condition. However, in the view of the examiner, due to the subjective complaints of pain while conducting the exam, confirmation of these facts would be speculative. The examiner therefore opined that it was less likely than not that the right foot condition was affecting the Veteran's back.

An August 2004 VA orthopedic examination of the back was also completed. This time, after physical exam the diagnosis given was chronic cervical, thoracic, lumbosacral pain syndrome; degenerative disc disease C5-6 and C6-7; degenerative changes of the L4-5 disc space with facet joint arthritis and partial sacralization of the L5 segment. The VA examiner then indicated that in his opinion (and after also conferring with the Chief of Orthopedics at the evaluating VA Medical Center (VAMC)) it was less likely than not that the Veteran's neck and back conditions were related to his service-connected right fifth toe disability. 

In his February 2005 report of evaluation of the Veteran, Dr. J.R.M., private orthopedist, observed that the Veteran had a residual deformity within his right toe that had caused constant pain and constant gait abnormality and limp. According to the medical history, since the 1960s this condition had persisted and over the course of the last 20 years the Veteran had had progressive pain in the back and cervical spine. After physical exam, the diagnosis was deformity of the right fifth toe with resulting gait abnormality and pain; cervical disc degeneration and symptoms of a C6 radiculopathy, with osteoarthritis of the cervical spine; lumbar spine mild disc space narrowing at L4-5. The physician further found that it certainly was possible that the Veteran's foot condition and resulting gait abnormality and mechanical malalignment may have contributed to his cervical and lumbar spine problems. 

Also through February 2005 correspondence, Dr. G.L.F., a private chiropractor, indicated that in his opinion from a biomechanical standpoint, that the Veteran's abnormal gait and resultant postural abnormalities over the past 38 years could have definitely affected his spinal support structure. According to the chiropractor, the limping resulted in postural deviations in the pelvis and abnormal weight bearing, and the spine began to accommodate to this abnormal posturing to maintain the righting reflex. This accommodation reportedly occurred throughout the entire spine and could lead to spinal support instability and weakening with resultant abnormal pressuring upon the vertebrae and discs resulting in degenerative changes and predisposition to further injury.

The Veteran then underwent a March 2006 VA examination of the feet. In regard to his medical opinion, the VA examiner observed that the Veteran did present with and had a congenital dislocation and overlapping of the fifth digit; however, the fifth digit indeed had a surgically induced abnormality. The VA examiner further noted that the Veteran's pain level in the foot appeared to be disproportional to the amount of disability that the fifth toe contracture should be presenting. However, if the Veteran had been ambulating in that kind of pain from the fifth digit since 1967   it was likely that the foot deformity could be causing pain in the lower spine by means of gait abnormality. According to the examiner, the presentation of extreme pain in the foot appeared to be again disproportionate to the presentation of the deformity; however, it was at least as likely as not that the Veteran's back pain was being caused by or was a result of the abnormality of the gait from his foot-related problem.

Given the contradictory array of opinions thus far regarding the etiology of a low back condition, the RO requested a VA medical opinion to offer a more thorough and definitive conclusion. A July 2007 opinion was provided by a VA physician's assistant based solely on his review of the claims file. The opinion stated was that the Veteran's spine condition was not caused by his fifth toe deformity or the surgery that followed. According to the VA examiner, the Veteran's problem was with the toes, not the actual foot, and individuals normally did not bear weight on their toes. Furthermore, the Veteran had a chronic spine condition from the cervical spine down to the lumbosacral spine, and if the problem had been only with the lumbosacral region, then it could probably be looked at as being caused by the        foot condition. Also considered was the earlier observation of an examining        VA podiatrist (from August 2004) that the pain the Veteran presented with was not                    in correlation to the deformity actually manifested.  

Thereafter, in an August 2007 report, Dr. B.K., private orthopedic surgeon, notes that the Veteran was still complaining of back pain. It was this physician's opinion that considering the duration and extent of the Veteran's back pain, that his limp had caused this condition. The Veteran also complained of some neck pain and numbness and tingling in the hand, but the physician did not think these particular conditions were related to an antalgic gait. The overall impression following physical exam, was lumbar and cervical degenerative disc disease secondary to      the Veteran's abnormal limping. The physician indicated that to a reasonable degree of medical certainty it was felt the Veteran's foot problem had caused his lumbar spine problem. 

The subsequent report of re-evaluation by Dr. J.R.M., orthopedist, also dated from August 2007, indicates that the Veteran previously had surgery to his right foot which resulted in a permanent residual limp and abnormal gait, which had gone on to affect his lower back. The impression given after physical evaluation was, in relevant part, degenerative disc disease of the lumbar spine. The physician then opined that given the Veteran's history of permanent abnormal gait from his foot surgery, it was more likely than not that this had resulted in deterioration of the degenerative process with his lumbar spine and it was a contributing factor to his current condition. 

Upon comprehensive review of the foregoing, the Board concludes that the criteria to award service connection for a low back disability has been met.  There is sufficient competent medical opinion evidence to establish a linkage between the claimed disorder and the service-connected right fifth toe condition. While              the Board recognizes that there is an array of competing medical opinions, some weighing for and others against the Veteran's claim, ultimately there is enough favorable evidence on file that the claim should prevail. In considering the evidence at hand, the Board gives particular weight and credibility to the August 2007 private orthopedist's opinion that the Veteran's history of permanent abnormal gait from his foot surgery had more likely than not resulted in his degenerative disc disease of the lumbar spine. This opinion is offered from a qualified medical professional,        and follows a direct opportunity to medically examine the Veteran. It is further grounded in a clear if succinct rationale, that the Veteran had a permanent residual limp and abnormal gait which affected the mechanics of his lower back. The fact that the evaluating orthopedist did not review the Veteran's claims file is not determinative of the weight of the opinion, as it is grounded in the most important aspects of the Veteran's medical history -- namely, as reflected in both VA examination and private treatment records that he had a gait disturbance arising out of his right foot pathology. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (an opining physician's review of the records from claims file, while important, is not dispositive absent review and consideration of most relevant       case facts).

Significantly, there are other similar medical opinions of record. The other     August 2007 physician's report on file, from Dr. B.K., reaches an identical conclusion that to a reasonable degree of certainty the Veteran's right foot problem caused his lumbar spine problem. There is also the pronouncement of a private chiropractor which in February 2005 indicated at minimum that the two conditions may have been related. Meanwhile, the March 2006 VA examiner observed that while the Veteran's presentation of extreme pain in the foot appeared disproportionate to his actual disability, it was still at least as likely as not that   back pain was the result of abnormality from his gain disturbance. These additional medical findings obviously lend further support to the aforementioned opinion which clearly substantiates service connection.

Again, the Board is not without realization that there are some negative contrary opinions of record, but here, even these show some key deficiencies. The two opinions from the August 2004 VA examinations which ruled out any connection between right foot and lumbar spine pathology, both lacked a detailed rationale for so finding. Moreover, the July 2007 VA medical opinion which was supposed to clarify the whole issue (in light of the numerous conflicting opinions on file) was issued by a physician's assistant.  Though probative medical evidence, the opinion ideally would be best provided by a specialist within the field of orthopedics given the complexity of medical issues presented. 

Therefore, resolving all reasonable doubt in the Veteran's favor, there is sufficient indication from the competent medical evidence that he has developed a lower back disorder as a consequence of his service-connected right fifth toe condition. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. At the very least, the competent evidence both for and against the claim is evenly balanced, in which case the evidence on medical causation is in relative equipoise, and the Veteran's claim shall prevail. 
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, the Board concludes that service connection for a low back disorder  is warranted. 

II. Earlier Effective Date

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The assigned effective date of service connection for a claim that has been reopened (based upon receipt of new and material evidence) is that of the date of receipt of the claim to reopen, or date entitlement arose, whichever is later. See 38 C.F.R.            § 3.400(r).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

On present review of the record, the Board finds that there is no basis upon which to assign any earlier effective date of service connection for a right fifth toe disability than March 18, 1997 under the applicable law and regulations. The Veteran's original claim for service connection for a right fifth toe condition was denied pursuant to an October 1978 Board decision. Therefore, there was a final denial of that claim of record for several years, until on March 18, 1997 the Veteran filed a petition to reopen the previously denied claim. Ultimately, through appealing        this matter to the Board, the Veteran was able to have his claim reopened.                  An October 2003 RO rating decision granted service connection for a right fifth toe condition, and assigned a March 18, 1997 effective date, the date of the filing of the petition to reopen. The Board now finds that the RO's assignment of March 18, 1997 as the effective date of service connection was correct and in accordance        with the law, as the regulations require that the effective date of service connection for a reopened claim correspond to the date of filing of a petition to reopen, and         no earlier. See 38 C.F.R. § 3.400(r). This is regardless of whether the Veteran actually manifested the claimed condition any earlier in time. The governing law and regulations on effective dates are binding, and the Board must apply them as provided under law. See 38 U.S.C.A. § 7104(c).

Moreover, on review of the file, there is no earlier communication from                     the Veteran, written or transcribed from a conversation, reflecting an intent to file a petition to reopen his claim before March 18, 1997. Under the law governing effective dates, therefore, the Board must assign March 18, 1997 as the effective date of service connection, as the date of receipt of the claim to reopen. 

Accordingly, the claim for an effective date earlier than March 18, 1997 for the         grant of service connection for a right fifth toe condition is denied.                       The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back condition, as secondary to a service-connected right fifth toe condition, is granted.

An effective date prior to March 18, 1997 for the grant of service connection for a right fifth toe condition is denied. 


















REMAND

The Board finds that further evidentiary development is required on the claim for service connection for a neck condition. 

Once again, the contention presented by the Veteran is that the claimed condition of a neck disorder originated as a consequence of gait disturbance, related to his already service-connected right fifth toe condition.

To this point, the medical evidence of record is not determinative. 

An August 2004 VA orthopedic exam ruled out a connection between a neck condition, and service-connected right fifth toe disability, but without any underlying persuasive rationale.

The February 2005 report of evaluation from Dr. J.R.M, private orthopedist, indicated that it certainly was possible that the Veteran's foot condition and resulting gait abnormality and mechanical malalignment may have contributed to his cervical and lumbar spine problems. This opinion offers support, but does not indicate a definitive medical conclusion. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or     "may not" was too speculative to constitute a definitive opinion on issue of causation). 

An August 2007 report from Dr. B.K., private orthopedic surgeon, notes that             the Veteran complained of some neck pain and numbness and tingling in the hand, but the physician did not think these particular conditions were related to an antalgic gait. Again, however, no rationale was offered.

Thus, a new VA orthopedic examination is in order to address the etiology of a claimed neck condition. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010);        38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  
Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist to determine the etiology of the Veteran's claimed neck condition.           The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.     All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner opine whether a current neck condition is at least as likely as not (50 percent or greater probability) etiologically related to an altered gait arising from a service-connected right fifth toe condition.              The opinion should consider both initial causation of a neck condition by a right fifth toe condition, and the possibility that the Veteran's neck condition was chronically aggravated by the same. For purposes of this analysis, chronic aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. Consideration and discussion should also be provided to the medical evaluation reports that have previously considered this question, including: an August 2004 VA orthopedic exam; a February 2005 private orthopedist's report; and the August 2007 report from a private orthopedic surgeon (specifically, the report of Dr. B.K.). 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for a neck condition,         secondary to a right fifth toe condition, in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


